Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-7, and 9-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge, after further consideration and search, does not suggest or render obvious a power semiconductor device, particularly characterized by a first conductivity type highly doped body contact region provided at an upper portion of the mesa region; a second conductivity type source region spaced apart from a top surface of the mesa region by a predetermined distance and disposed along a side surface region of each of the trenches; a first conductivity type body region provided to be in contact with the first conductivity type high doped body contact region and the second conductivity type source region, as detailed in claim 1. Claims 2-7, 9 and 10 depend from claim 1.
The closest prior art of record and to the Examiner’s knowledge, after further consideration and search, does not suggest or render obvious a power semiconductor device particularly characterized by a P-type highly doped contact region provided at an upper portion of a P-type body region formed in the mesa region; an N-type source region formed along a side surface of each of the trenches and spaced apart from each other; wherein the P-type highly doped body contact region formed between two adjacent trenches separates the N-type source region disposed on a side surface of 
The closest prior art of record and to the Examiner’s knowledge, after further consideration and search, does not suggest or render obvious a power semiconductor device, particularly characterized by, a second conductivity type source region formed in a horizontal direction along an upper side surface of each trench and spaced apart from each other; a first conductivity type highly doped body contact region formed horizontally on the source region and the body region; wherein the highly doped body contact region formed on the source region extends longer than the source region, as detailed in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        April 10, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896